Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 15, 2018

                                        No. 04-17-00824-CR

                               Ex Parte Robert MARTINEZ JR.,
                                           Appellant

                   From the County Court at Law No. 5, Bexar County, Texas
                                   Trial Court No. 587693
                          Honorable John Longoria, Judge Presiding


                                          ORDER

        After we granted Appellant’s first motion for extension of time to file the brief,
Appellant’s brief was due on February 12, 2018. See TEX. R. APP. P. 38.6(a). On February 14,
2018, Appellant filed a letter asking this court for the status of his motion for a free copy of the
record and his motion for appointment of counsel for his habeas corpus appeal. He also stated he
is having trouble receiving his mail because he has been moved within the TDCJ-ID system.
       On January 31, 2018, this court denied Appellant’s motion for a free copy of the record
and advised Appellant that his brief was due on February 12, 2018. A copy of the order is
attached.
        Appellant’s letter states he has requested court-appointed counsel for this appeal, but the
trial court has not ruled on his request. The appellate record does not show that Appellant has
court-appointed counsel.
        We ABATE this appeal and REMAND the cause to the trial court. See Duncan v. State,
653 S.W.2d 38, 40 (Tex. Crim. App. 1983) (authorizing appellate courts to abate appeals so the
trial court can assure the appellant has effective assistance of counsel).
       We ORDER the trial court to conduct a hearing, receive evidence as necessary—
including by electronic means such as a voice or video call—and make findings of fact and
conclusions of law with respect to the following questions:
       (1)     Is Appellant currently represented by counsel?
       (2)     Is Appellant indigent?
       (3)     If Appellant is indigent and not already represented by court-appointed
               counsel, does Appellant still want court-appointed counsel?
        If Appellant wants and is entitled to court-appointed counsel on appeal, the trial
court shall appoint counsel to represent Appellant.
       We ORDER the trial court to hold the hearing and deliver written findings of fact and
conclusions of law to the trial court clerk within TWENTY DAYS of the date of this order.
         We ORDER the trial court clerk to file in this court, not later than TEN DAYS from
 the date it receives the trial court’s findings of fact and conclusions of law, a supplemental
 clerk’s record containing the court’s written findings of fact and conclusions of law.
         We ORDER the court reporter to make a record of the hearing and to file in this
 court, within TEN DAYS from the date of the hearing, a reporter’s record of the hearing.
        We DIRECT the clerk of this court to deliver a copy of this order to the trial court,
 Appellant, all counsel, the trial court clerk, and the court reporter.
        Appellant’s motion for extension of time to file his brief is MOOT.
        All other appellate deadlines are SUSPENDED pending further order of this court.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of February, 2018.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court